Citation Nr: 1523552	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-07 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the Veteran's appeal in December 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, it appears clear that substantial compliance with the Board's December 2012 remand instructions was not achieved.  Hence, the current Remand is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

In its prior Remand, the Board instructed the examiner to opine as to whether the Veteran's pre-existing bilateral hearing loss was aggravated by service.  The December 2012 VA examiner opined that the Veteran's preexisting left ear hearing loss was not aggravated by service.  However, the accompanying rationale only discusses the right ear hearing loss (which has been service-connected).  

Additionally, the Board notes that the Veteran's pre-induction audiological evaluation was conducted in August 1967.  In this regard, service department audiometric tests prior to October 31, 1967 were in ASA (American Standard Association) units, and require conversion to ISO units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.  Therefore, the VA examiner should convert the August 1967 audiometric findings from ASA to ISO units prior to rendering an opinion.
Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the December 2012 VA examiner (or another qualified examiner, if not available) for an addendum opinion to address the etiology of the Veteran's left ear hearing loss.

The examiner must provide an opinion with respect to each of the following:

Did the Veteran's pre-existing left ear hearing loss undergo worsening (i.e., aggravation) during service beyond its natural progress?  Is left ear hearing loss otherwise related to service?

For purposes of providing this opinion, the examiner must note conceded in-service noise exposure.  Additionally, the examiner must discuss the impact, if any, of the change from ASA to the ISO standard of evaluation as it relates to a showing of hearing threshold shifts over service.  

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Then readjudicate the appeal, and issue a Supplemental Statement of the Case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


